Name: 2005/663/EC: Council Decision of 18 January 2005 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as Contracting Parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union
 Type: Decision
 Subject Matter: European construction;  tariff policy;  Europe;  international affairs
 Date Published: 2005-09-27; 2006-06-21

 27.9.2005 EN Official Journal of the European Union L 251/1 COUNCIL DECISION of 18 January 2005 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as Contracting Parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union (2005/663/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 308, in conjunction with the second sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the Treaty of Accession of 2003, and in particular Article 2(3) thereof, Having regard to the Act of Accession of 2003, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Following the authorisation given to the Commission on 23 February 2004, negotiations with the Republic of San Marino for a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union have been concluded. (2) Pursuant to Article 6(2) of the Act of Accession of 2003, a draft of the Protocol has been submitted by the Commission to the Council. (3) The Protocol should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union, is hereby approved on behalf of the European Community and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Protocol on behalf of the Community and its Member States. Article 3 The President of the Council shall, on behalf of the Community and its Member States, transmit the instrument of approval provided for in Article 3 of the Protocol. Done at Brussels, 18 January 2005. For the Council The President J.-C. JUNCKER (1) Opinion of 14 December 2004 (not yet published in the Official Journal).